Order entered July 8, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-11-00253-CV

            IN THE INTEREST OF S.K.D AND J.E.D., MINOR CHILDREN


                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 05-19830-Z

                                       ORDER
      The above-numbered cause is ORDERED reinstated as of the date of this order.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE